In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00132-CR

SHAQUITA GALLOWAY, Appellant                §   On Appeal from the 371st District Court

                                            §   of Tarrant County (1472654D)

V.                                          §   May 23, 2019

                                            §   Opinion by Justice Womack

THE STATE OF TEXAS                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment to delete the word

“intentionally” from the description of the “Offense for which Defendant

Convicted.” It is ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack